                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    LA VOND HILL,                                    )
                                                     )
                           Plaintiff,                )
                                                     )
            vs.                                      )    Civil Action No. 2: 19-cv-960
                                                     )    Judge Stephanie L. Haines
    JOHN WETZEL, et al.                              )
                                                     )
                          Defendants.                )


                                   MEMORANDUM ORDER

        This matter was referred to Magistrate Judge Keith A. Pesto for pretrial proceedings in

accordance with the Magistrates Act, 28 U.S. C. §636, and Local Civil Rule 72.

        The Magistrate Judge filed an Order, Report and Recommendation on January 8, 2020 at

ECF No. 18. 1 Pursuant to 28 U.S.C. §636(b)(l)(B), the Magistrate Judge is to make a

recommendation to the District Court on Plaintiff's Motion for Temporary Restraining Order and

Motion for Preliminary Injunction (ECF 12). The Report and Recommendation portion of the

Order, Report and Recommendation at ECF 18 recommended that Plaintiff's Motion for

Temporary Restraining Order and Motion for Preliminary Injunction (ECF 12) be denied. The

parties were notified that pursuant to 28 U.S.C. §636(b)(l), they had fourteen days to file written

objections to the recommendation portion of the Order, Report and Recommendation (ECF 18).

While Plaintiff filed three documents notifying the Court of changes in address (ECF 19, 20, and




1
 Pursuant to the magistrate judge's authority over non-dispositive pretrial matters set forth in 28
U.S. C. §636(b)(l)(A), Judge Pesto denied Plaintiff's Motion to Appoint Counsel (ECF 13) and
Plaintiff's Motion for Magistrate Judge to be Recused (ECF 14) in the order portion of his Order,
Report and Recommendation (ECF 18). Plaintiff has not appealed these orders.

                                                 1
21), no party filed any objections and the time to do so has expired. 2

       After a review of the record of this matter and the Report and Recommendation portion

of the Order, Report and Recommendation (ECF 18) under the "reasoned consideration"

standard, see EEOC V City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (standard ofreview

when no timely and specific objections are filed), the following order is entered:

       AND NOW, this 31 st day of January, 2020, it is ORDERED that the Plaintiff's Motion

for Temporary Restraining Order and Motion for Preliminary Injunction is DENIED. The Report

and Recommendation portion of the Order, Report and Recommendation (ECF 18) is

ADOPTED as the opinion of the Court.




                                                             ~nH,~
                                                             .SteplianieL. Haines
                                                              United States District Judge




2Specifically, the docket in this matter reflects that Objections to the R&R were due by January
22, 2020 and Objections to R&R for Unregistered ECF Users were due by January 27, 2020.
                                                 2
